Citation Nr: 1143991	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sarcoidosis.

2.  Entitlement to service connection for posttraumatic arthritis, left knee.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to posttraumatic arthritis, left knee.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for carpal tunnel syndrome, bilateral, upper extremities.

6.  Entitlement to service connection for residuals of frostbite, bilateral, upper extremities.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for manic depressive disorder, claimed as nervous disorder, posttraumatic stress disorder symptoms.

9.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2011.  A transcript is of record.

The issue of service connection for manic depressive disorder, claimed as nervous disorder, posttraumatic stress disorder symptoms, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's sarcoidosis is characterized by a restriction of strenuous activities, but the evidence shows no use of systemic high dose (therapeutic) corticosteroids for control.  The evidence is also negative for sarcoidosis with cor pulmonale, cardiac involvement with congestive heart failure, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; and none of his pulmonary function tests indicated FEV-1 of 40 to 55 percent of predicted and FEV-1/FVC of 40 to 55 percent, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiovascular limit).

2.  There is clear and unmistakable evidence that posttraumatic arthritis of the left knee, for which the Veteran claims service connection, was incurred due to an injury which occurred before service and was not aggravated during service.

3.  The competent and probative evidence of record preponderates against a finding that a right knee disorder was incurred in or aggravated by service, and arthritis related to the right knee was not manifested within one year after service.

4.  The competent and probative evidence of record preponderates against a finding that a left ankle disorder was incurred in or aggravated by service, and arthritis related to the left ankle was not manifested within one year after service.

5.  The competent and probative evidence of record preponderates against a finding that carpal tunnel syndrome, bilateral, upper extremities, was incurred in or aggravated by service.

6.  The competent and probative evidence of record preponderates against a finding that residuals of frostbite, bilateral, upper extremities, was incurred in or aggravated by service.

7.  The competent and probative evidence of record preponderates against a finding that a back disorder was incurred in or aggravated by service, and arthritis related to the left ankle was not manifested within one year after service.

8.  The competent and probative evidence of record preponderates against a finding that lung cancer was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6846 (2011).

2.    Posttraumatic arthritis, left knee, pre-existed the Veteran's entry into service and was not aggravated therein.  38 U.S.C.A. § 1111, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

3.  A right knee disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  A left ankle disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

5.  Carpal tunnel syndrome, bilateral, upper extremities, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

6.  The residuals of bilateral frostbite, upper extremities, were not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

7.  A back disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

8.  Lung cancer was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In December 2005, March 2006, August 2006, and August 2007 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2006 rating decision, September 2008 SOC, and March 2009 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the August 2006 and August 2007 letters which VA sent to the Veteran.

The Board finds that the examinations that the Veteran had for sarcoidosis, his left knee, and his left ankle were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The RO did not afford the Veteran a VA examination for a right knee disorder, carpal tunnel syndrome, bilateral frostbite, a back disorder, or lung cancer, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current right knee disorder, residuals of frostbite, upper extremities, or a back disorder.  While the Veteran has been diagnosed with carpal tunnel syndrome and lung cancer, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

A.  Increased Evaluation for Sarcoidosis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 6846 provides that sarcoidosis is to be rated under either the rating criteria of DC 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved.  38 C.F.R. § 4.97 (2011).

DC 6846 provides that sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

As indicated by Diagnostic Code 6846, sarcoidosis may alternatively be rated as chronic bronchitis under DC 6600, which provides that Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Reviewing the evidence of record, the Veteran had an examination arranged through VA QTC services in March 2006.  His weight had gone from 160 pounds to 195 pounds within a 14-month period, and he had a cough with purulent sputum, orthopnea, and shortness of breath when walking 3 blocks.  He could not run or play basketball; he did not have asthma attacks, and he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  He required inhalation of anti-inflammatory medication and there was no functional impairment.  He missed work five times a month due to sarcoidosis.

On examination, his breath sounds were symmetric, there were no rhonchi or rales, and expiratory phase was within normal limits.  There was a scar on the right lateral chest measuring 17 cm. by 0.5 cm.  Pulmonary function tests results were FEV-1 of 74 percent of predicted and FEV-1/FVC of 77 percent.  DLCO was not measured because the testing results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner diagnosed mild restrictive lung disease and sarcoidosis with chest scar.  The subjective factors were weight loss and the objective factors were the scar.  There were no complications secondary to pulmonary disease. 

May 2007 pulmonary function testing from VA treatment showed FEV-1 78 percent of predicted and FEV-1/FVC of 75 percent.  A February 2009 note in the VA treatment records indicates that the Veteran had not been treated by the pulmonary department for sarcoidosis.  His records indicated that he had not been on steroids.  

November 2009 VA treatment records indicate that the Veteran used bronchodilators and that he felt that his symptoms had worsened.  He was short of breath more often and more tired.  His cough was stable and sputum production was minimal.  Pulmonary function testing results showed FEV-1 of 87 percent of predicted, FEV-1/FVC of 82 percent, and DLCO of 53 percent of predicted.  The impression was sarcoidosis with no ocular involvement and normal calcium.  The Veteran was also diagnosed with obstructive lung disease, likely chronic obstructive lung disease (COPD) secondary to tobacco abuse. 

May 2011 pulmonary function testing showed FEV-1 of 67 percent of predicted and FEV-1/FVC of 81 percent.  DLCO was 46 percent of predicted.  July 2011 pulmonary VA treatment indicated that the Veteran's dyspnea on exertion was worsening and that he got fatigued easily.  He also occasionally had shortness of breath at rest.  It was noted that the sarcoidosis was not active on a CT scan and that the Veteran had not been in treatment.  His chronic obstructive lung disease was not well controlled and the symptoms had worsened on Formoterol and mometasone since 2009.  The Veteran was to switch to Dulera.

Based on the evidence, none of the pulmonary function tests indicated FEV-1 of 40 to 55 percent of predicted and FEV-1/FVC of 40 to 55 percent, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiovascular limit), as is required for a 60 percent evaluation, the next highest available under Diagnostic Code 6600.  See 38 C.F.R. § 4.97.

The November 2009 pulmonary function testing showed that DLCO was 53 percent of predicted and the May 2011 pulmonary function testing showed that DLCO was 46 percent of predicted.  Under DC 6600 this would qualify the Veteran for a 60 percent evaluation.   See 38 C.F.R. § 4.97.  However, the November 2009 treatment records indicate that he was also diagnosed with obstructive lung disease, likely COPD secondary to tobacco abuse.  At the May 2011 treatment it was noted that the sarcoidosis was not active on a CT scan and that the Veteran had not been in treatment.  His COPD was not well controlled and the symptoms had worsened.  The Board therefore finds that the lower DLCO results were due to the COPD, and not due to the service-connected sarcoidosis.  Therefore, the Veteran is not entitled to an evaluation of 60 percent, the next highest available, under DC 6600.  See id.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran does not qualify for an evaluation of 60 percent, the next higher available under Diagnostic Code 6846, because he has not required systemic high dose (therapeutic) corticosteroids for control of the service-connected sarcoidosis.   See 38 C.F.R. § 4.97.  A note in the treatment records from February 2009 indicates that he had not been on steroids.  The subsequent treatment notes do not indicate that he has begun to require systemic high dose corticosteroids. 

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment due to the service-connected sarcoidosis would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected sarcoidosis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for sarcoidosis.  Therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Service Connection for Posttraumatic Arthritis, Left Knee; Right Knee Disorder; Left Ankle Disorder; and Back Disorder

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as recently interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease. History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The service treatment records (STRs) show that when the Veteran enlisted in November 1976 he had an orthopedic examination at which it was noted that he injured his left knee in 1976 while playing basketball, and that he had undergone a meniscectomy.  An X-ray was within normal limits.  The enlistment physical examination indicated that the Veteran had a "trick" left knee.  

February 1978 STRs indicate that the Veteran twisted his left ankle playing basketball.  X-rays showed no evidence of a fracture and soft tissue swelling was present over the lateral malleolus.  January 1979 treatment records indicate that the Veteran had a possible fracture of the left ankle as a result of an injury he sustained while playing basketball.  X-rays showed no significant abnormality.  He was diagnosed later in the month with a moderate sprain of the left ankle.  March 1979 treatment records indicate that the Veteran continued to have pain and weakness in the left ankle.  At May 1979 treatment the Veteran continued to have complaints related to the left ankle.  On examination there was a full range of motion and tenderness.

In January 1980 the Veteran complained of pain in the left knee.  On examination there was crepitus in both knees and no swelling.  Range of motion was within normal limits.  The assessment was chondromalacia patellae. 

The Veteran indicated on an October 1980 medical history report that he had a history of swollen and painful joints, cramps in his legs, broken bones, lameness, recurrent back pain, a "trick" or locked knee, and depression or excessive worry.  On his October 1980 separation examination there were not abnormalities found related to the disorders for which he is now claiming service connection with the exception of a left knee scar.  The STRs do not contain any diagnoses related to the right knee or back.

The Veteran had a VA examination for the left knee and ankle in October 2006 at which it was noted that he had been prescribed a hinge brace for the left knee in 2005.  He had not had surgery on the left knee since 1974.  He reported having left knee pain without flare-ups, and he applied ice as needed.  There was post-activity swelling, intermittent locking without buckling, giving way or giving out, stiffness, weakness, fatigue or lack of endurance.  He did not use a cane, crutch, walker, or wheelchair for the left knee or ankle.  The Veteran denied a post-service injury to the left knee and he said that his knee would get swollen after walking for seven to eight blocks.  On examination of the left knee there were normal anatomical landmarks without edema, effusion, weakness, redness or heat.  There was no tenderness to palpation of the joint lines.  Furthermore, there was no point where pain began or ended and there was no arc pain motion upon repeated use.  Stability testing was normal.  An X-ray of the left knee showed medial femoral-tibial joint line narrowing with sclerosis and slight medial femoral distal osteophyte formation.  

The VA examiner diagnosed the Veteran with post-traumatic arthritis of the left knee secondary to a 1974 injury, without subluxation instability.  The examiner noted that there was no indication of chronic associated left knee permanent residuals.  He noted that there was no post-service documentation to support a chronic problems and that the Veteran was unable to focus on post-service incidents that may have led to a chronic knee problem.  The examiner opined that there was no substantial evidence to show chronicity of a left knee problem after service, despite the 2005 prescription for the hinge brace, given the lack of documentation.  Furthermore, the examiner wrote that the left knee disorder was not due to active duty service or the one time complaint of a left knee problem during active service.  The left knee disorder originated with the 1974, pre-service injury.

In regards to the left ankle, the Veteran denied physician guided treatment, including surgery, corrective shoes, or braces.  He was not under physician guided care and he denied flare-ups.  He said that there was pain with a popping sensation when he walked.  He denied additional functional limitations after repeated use.  The Veteran reported that in July 1999 he twisted his left ankle and that since then there is swelling with activity.  The joint was stable and it did not lock or incapacitate him.  On examination the left ankle was negative for medial and lateral restraint tenderness.  There was no ankylosis, arc pain motion, or pain in the end of flexion of the left ankle.  An X-ray of the left ankle was normal.  The examiner felt that there were no relevant clinical records regarding the left ankle.

Upon thorough review and consideration of the foregoing evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's claimed disability associated with posttraumatic arthritis of the left knee is due to the injury that occurred playing basketball before service, and that the condition was not aggravated in service, under 38 U.S.C.A. § 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Veteran is presumed to have been sound upon entry, and this presumption of soundness may be rebutted only by clear and unmistakable evidence that the later-claimed disability both pre-existed and was not aggravated by service.  Wagner, 370 F.3d at 1096.  In the current claim, that standard has been met in regards to the left knee.  

The STRs show that the pre-existing injury to the left knee was noted on the entrance physical examination and a subsequent orthopedic examination.  There were no complaints related to the left knee during service until January 1980, when the Veteran complained of pain in the left knee.  The assessment was chondromalacia patellae, and the STRs do not show further complaints or treatment related to the left knee.  The post-service treatment records do not show treatment for the left knee beyond the notation at the VA examination that a brace had been prescribed in 2005.

The VA examiner opined that the left knee disorder originated with the 1974, pre-service injury, and diagnosed the Veteran with post-traumatic arthritis of the left knee secondary to a 1974 injury without subluxation instability.  The examiner opined that there was no substantial evidence to show chronicity of a left knee problem post-service.  Furthermore, the examiner wrote that the left knee disorder was not due to active duty service or the one-time complaint of a left knee problem during active service.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

In the present case there is no competent evidence of record that the posttraumatic arthritis related to the Veteran's left knee was aggravated during his active service.  As discussed above, the VA examiner opined that the left knee disorder is not due to active duty service or the one time complaint of a left knee problem during active service.  Overall, the Board finds that there is clear and unmistakable evidence that posttraumatic arthritis of the left knee pre-dated service and was not aggravated therein.

In regard to the right knee, as a preliminary matter the Board notes that the Veteran has not been found to be service connected for his posttraumatic arthritis of the left knee, and that therefore as a matter of law he cannot be found to be service-connected for a right knee disorder secondary to posttraumatic arthritis of the left knee.  See 38 C.F.R. § 3.310(a) (2011).  However, service connection for a right knee disorder will be considered on a direct basis.  

To the extent that the Veteran complains of any right knee pain, left ankle pain, and/or back pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of hip pain can be attributed, there is no basis to find a hip disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The treatment records and VA examination for the left ankle discussed above do not show that the Veteran has had a disorder of the right knee, left ankle, or back at any time since he filed his claim.  Given the lack of current diagnosis and the opinion of the VA examiner, the injuries to the left ankle from during service appear to have been of a transient nature.  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran has had a disorder of the right knee, left ankle or back at any time since he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, the claim must be denied because there is not a current disability.  See Shedden, supra.

Because the evidence preponderates against the claim of service connection for a right knee disorder, left ankle disorder, and a back disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for Carpal Tunnel Syndrome and Frostbite

The STRs do now show any complaints, treatment or diagnoses related to carpal tunnel syndrome or frostbite.  The Veteran wrote in a January 2006 statement that he believes that carpal tunnel syndrome began during his active service.  He also wrote that he felt that his frostbite originated during basic training in Oklahoma when it was very cold with snow on the ground.  He said that some fellow soldiers with whom he trained had to have fingers removed as a result of the cold, and that he had pain in his joints and poor circulation.  He had a poor grip and had to wear braces when sleeping.  The Veteran wrote in a July 2008 statement that he had trained in knee deep snow at Fort Still.

February 2007 treatment records indicate that the Veteran complained of bilateral wrist pain on range of motion and that he had no neurological deficits.  August 2007 VA occupational therapy treatment notes indicate that he had decreased grip strength but was still functional for activities of daily living.  The Veteran was given an exercise program.

At August 2007 treatment the Veteran reported a numbness and tingling sensation to both his hands, and he wore wrist support splints.  He was given an exercise program to increase his grip strength.  January 2008 VA primary care treatment notes indicate that the Veteran asked for new splints for his wrists and that he had a diagnosis of carpal tunnel syndrome.

August 2008 VA treatment notes indicate that X-rays of the wrists and hands were normal.  September 2008 VA orthopedic treatment notes indicate that both hands had pain and had fallen asleep and swollen up on and off for 10 years and that for a long time both index fingers had snapped and locked on an on and off basis.  He got relief by shaking his hands, using night braces or taking Vicodin.  The Veteran complained that his hands were frequently exposed to extreme cold while he was an Army surveyor.  On examination the hands showed normal color and temperature with moderate finger edema.  There was normal range of motion on all joints except for snapping and locking of the index fingers, with the right greater than the left.  Flexor tendon nodules were palpable.  There was decreased sensation in the thumbs, index fingers, and long fingertips.  Tinel's was positive on the left and Phalen's was positive at 20 seconds on the right and 45 seconds on the left.  Grip strength was 62 pounds on the right and 88 pounds on the left.  The Veteran was diagnosed with bilateral carpal tunnel syndrome and stenosing tenosynovitis (trigger finger) of the index fingers.  New wrist braces were ordered for him.

December 2009 VA treatment records indicate that both his hands had pain and swelling, and they would fall asleep.  He got relief from shaking his hands, using wrist braces, or taking Vicodin.  The Veteran reported again that he was exposed to severe cold while he was an Army surveyor.  He arrived wearing braces on his wrists.  On examination, both hands showed normal color and temperature and there was normal range of motion in all joints except for snapping and locking on the right index finger.  The flexor tendons had nodules that were palpable in both index fingers, and he was tender at the A1 pulley area in the right distal palm.  There was slight tenderness in the abductor pollicis brevis but no weakness, decreased sensation in the thumbs and index fingertips, and Tinel's sign was positive on the left and was not present on the right.  The diagnosis was bilateral carpal tunnel syndrome and stenosing tenosynovitis (trigger finger) of the right index finger.  The Veteran was presented with the options of having injections or surgery and he elected for surgery.

April 2010 VA occupational therapy treatment notes do not indicate that he had surgery.  The Veteran reported that he had gotten into a fight in which he hit his hand on a wall.  X-rays showed that the right dorsal hand and wrist had soft tissue swelling and no evidence of acute fracture, dislocation or other significant abnormality.  The right wrist had dorsal soft tissue swelling and no evidence of fracture, dislocation or other significant osseous or articular abnormality.

At August 2011 VA orthopedic treatment, the Veteran reported that he was unable to work due to numbness and tingling which was constant over the median nerve distribution, decreased grip strength, difficulty with "fine tuning" skills of his hands, and pain over the palm and hands.  He wore splints at night and took Tramadol for pain.  On examination the fingers on both hands were swollen and there was decreased grip strength bilaterally.  The assessment was bilateral carpal tunnel syndrome. 

In reviewing the record, the Board notes the Veteran has not been diagnosed with residuals of frostbite of the upper extremities.  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran was treated for frostbite during service or has ever been diagnosed with it, despite extensive treatment related to the upper extremities and carpal tunnel syndrome.  See McClain, supra.  Therefore, the claim of service connection for residuals of frostbite, bilateral, upper extremities, must be denied because there is not a current disability.  See Shedden, supra.

The record shows that the Veteran has been diagnosed with carpal tunnel syndrome.  The treatment records show complaints related to it beginning in 2007, and the Veteran testified that he was diagnosed in 2003.  There is no indication from the record that he was treated for carpal tunnel syndrome before then, which was 23 years after his active service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

We recognize the arguments advanced by the Veteran that his carpal tunnel syndrome is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, carpal tunnel syndrome requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  In the present case there is no competent evidence that there is a causal connection between the Veteran's active service and his carpal tunnel syndrome.

Because the evidence preponderates against the claim of service connection for carpal tunnel syndrome, bilateral, upper extremities, and residuals of frostbite, bilateral, upper extremities, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Service Connection for Lung Cancer

The STRs indicate that an August 1979 chest X-ray showed no significant abnormality.  In October 1980 a chest X-ray showed possible sarcoidosis.  There were diffuse scattered infiltrates in both lungs; the Veteran had complained of sharp, lower chest pain for 8 to 9 months, and shortness of breath not related to exertion.  He was diagnosed with sarcoid (sarcoidosis).  However, there is no indication from the STRs that he had lung cancer during service.

VA treatment records indicate that in January 2005 the Veteran underwent a lobectomy due to large cell carcinoma of the lung.  At August 2005 follow up treatment, he had no complaints.  A February 2006 CT scan indicated that there was no evidence of the disease.

There is no competent evidence of record indicating that there is a causal connection between the Veteran's active service and his lung cancer, which was first manifested many years after he left service.  As above, it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, lung cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Therefore, because the evidence preponderates against the claim of service connection for lung cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for sarcoidosis is denied.

Service connection for posttraumatic arthritis, left knee, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a back disorder is denied.

Service connection for carpal tunnel syndrome, bilateral, upper extremities, is denied.

Service connection for residuals of frostbite, bilateral, upper extremities, is denied.

Service connection for lung cancer is denied.


REMAND

The STRs show that a November 1979 mental status examination was within normal limits.  The Veteran indicated on his October 1980 medical history report that he had experienced depression or excessive worry.  The examining physician made a notation that the Veteran worried too much.

On a January 2006 statement the Veteran wrote that during his tour in Germany he was exposed to people doing drugs and "all kinds of immoral acts."

February 2007 VA treatment notes indicate that the Veteran's diagnoses included major depressive disorder.  The Veteran has continued to receive VA treatment.  

The Veteran wrote in his July 2008 statement that he was manic-depressed, with symptoms of posttraumatic stress disorder.  He could not concentrate in a work environment.  The Veteran testified at the September 2011 hearing that the events during service which led to his manic depressive disorder consisted of training in a gas chamber, being dragged from a firing line by a drill sergeant and beaten, seeing a dead Russian soldier in an area of Germany where there was tunneling, and seeing one soldier being chased by another and stabbed in the barracks.

As discussed above, in McClendon, supra, the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c).  In deciding whether a VA medical examination should be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the present case, the Board finds that the evidence of record triggers the necessity of an examination under 38 C.F.R. § 3.159(c) and McLendon because there is a current disability, the Veteran's STRs and testimony indicate that there was some symptomatology during service, and that there is some indication that the disorder is related to service.  

The Veteran further testified, under oath, that he had a mental health hospitalization in 1988-89 at the VA Center for Health Services facility.  Those records have not been associated with the claims file.  The VCAA requires that VA attempt to obtain these records in their entirety until they are obtained, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for manic depressive disorder, claimed as nervous disorder, posttraumatic stress disorder (PTSD) symptoms.  Invite the Veteran to submit all pertinent evidence in his possession, and explain to him the types of evidence which it is his ultimate responsibility to submit.

2.  Request a complete copy of the Veteran's VA treatment records from his mental health hospitalization.  Please note that the Veteran has reported that this occurred in 1988 to 1989 but that these dates may be approximate.  Attempts to obtain these records should be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo an examination for manic depressive disorder, claimed as nervous disorder, with posttraumatic stress disorder symptoms.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's in-service and post-service treatment records.  

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify any mental disorders which the Veteran has.

b.  The examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed manic depressive disorder or other mental disorder, to include PTSD, was/were caused directly by or arose during military service, or whether such incurrence or causation is unlikely (i.e., less than a 50 percent probability).  A rationale should be provided for any opinion rendered.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

4.  Thereafter, readjudicate the Veteran's claim for service connection for manic depressive disorder, claimed as nervous disorder, with PTSD symptoms.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


